                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID J. GAUER,

        Plaintiff,
                                                  Case No. 19-cv-594-bbc
   v.

LIZZIE TEGELS, TAMMY MAASSEN,
LILY LIU, DEBRA TIDQUIST,
KRISTINE PRALLE, JODI
DOUGHERTY AND ANTHONY
HENTZ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/18/2019
        Peter Oppeneer, Clerk of Court                     Date
